Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 15 recites the limitation "the final predicted corner coordinates” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 15 should depends from claim 14.
Claim 16 recites the limitation "the updated corner coordinates” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 16 should depends from claim 13.
	Claim 20 recites the limitations "the updating” in line 1, “the final predicted corner coordinates” in line 3.  There is insufficient antecedent basis for each limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 7-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasutake (US 2014/0317659) in view of Chakravarty (US 2020/0250850).
As to claim 1, Yasutake discloses a system for detecting information about a screen display shown at a monitor unit within the field of view of a camera of a vision-based computing device, comprising:
a memory configured to store a set of source images captured by the camera representative of the screen display shown at the monitor unit (0047, 0055);
a processor configured to:
preprocess the set of source images stored in the memory to obtain an input frame (para. 0046, 0047); and

Yasutake does not disclose loading a neural network model for storage in the memory and using a neural network model predict corner coordinates of the screen display.
Chakravarty discloses loading a neural network model for storage in the memory and using a neural network model predict coordinates of an input image frame (fig. 1, items 110, 130; para. 0013, 0014).
	It would have been obvious to one of ordinary skill in the art to replace the SLAM algorithm in Yasutake with the SLAM algorithm implemented by the neural network as taught by Chakravarty since doing this would amount to a simple substitution of one known for another in order to obtain predictable results.
	As to claim 2, the combination of Yasutake and Chakravarty discloses the system of claim 1, wherein the processor is further configured to process the input frame with the loaded neural network model to obtain an uncertainty value representative of a level of confidence in the predicted corner coordinates of the screen display (Chakravarty, para. 0013, the neural network inherently includes an uncertainty value representative of a level of confidence in predicting coordinates of the input image frame).
As to claim 7, the combination of Yasutake and Chakravarty discloses the system of claim 1, wherein the loaded neural network model comprises an artificial neural network model (Chakravarty, para. 0013).
	As to claim 8 the combination of Yasutake and Chakravarty discloses the system of claim 7, wherein vision-based computing device comprises a mobile device having the processor and the processor is configured to process the input frame with the artificial neural network model in real-time to predict corner coordinates of the screen display (Chakravarty, para. 0013).

As to claim 10, the combination of Yasutake and Chakravarty discloses wherein the mobile device comprises a wearable computing device housing the memory and the processor (Yasutake, para. 0031; Chakravarty, para. 0051, mobile device and handheld computing device are inherently wearable).  
 	As to claims 11-12, 17-18, these claims recite features similar to features recited in claims 1-2.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 3-6, 13-14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 16, 20 would be allowable if rewritten to depend from claims 14, 13, 19, respectively and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668